The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s Request for Continued Examination filed July 5, 2022. Claims 1-6, 19, 24-30, 33 and 35 are pending and are examined in the instant application.  
 All previous rejections not set forth below have been withdrawn.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
Specification
2. 	The disclosure is objected to because of the following: the status of parent Application Nos. 15/847948 and 14/423793 should be updated on the first page of the specification.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
3. 	Claims 1-6, 19, 24-30, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claims 1 and 29, “increasing” is a relative term lacking a comparative basis.
	Claim 5 recites 82% sequence identity to the full-length nucleic acid sequence set forth by SEQ ID NO:454. However, the coding region of for SEQ ID NO:672 is positions 57-776 of SEQ ID NO:454. Regions outside of the coding region contain stop codons, which do not have conservative amino acid substitutions. Does Applicant intend to claim 82% sequence identity to the coding region of SEQ ID NO:454?
	Claims 1, 24, 27 and 29 are missing an expressing step. Transforming alone is insufficient to produce the claimed phenotypes.
	In claims 1, 2, 5, 24, 27 and 29, it is unclear how “identical” is determined. It is unclear whether the recited percentages are determined by sequence comparison or other means, such as evolutionary relatedness. It is suggested “identical” be amended to “sequence identity”.
Claims 33 and 35 are unclear with regard to the recitation of “naturally-occurring”. Does Applicant mean SEQ ID NO:672 and sequences within the 82% sequence identity with conservative substitutions are as found in S. lycopersicum plants, whereby the sequences have not been modified by hand of man, or does Applicant mean codon optimization for a particular plant species? The term “naturally occurring” is not adequately defined in Applicant’s disclosure.
	Correction and/or clarification is required. 
Claim Rejections - 35 USC § 112(d)
4. 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection I, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5. 	Claims 4, 6 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 1 recites sequences having 82% sequence identity to SEQ ID NO:672 with conservative amino acid substitutions with respect to SEQ ID NO:672. However, SEQ ID Nos. 100076, 10077 and 10078 have 11, 22 and 11 mismatches, respectively, which are not conservative amino acid substitutions with respect to SEQ ID NO:672. Thus, claim 4 does not further limit claim 1. Similarly, with regard to claims 6 and 26, because SEQ ID Nos. 5817-5819 encode SEQ ID Nos. 100076-10078, respectively, these nucleotide sequences do not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112, first paragraph
6. 	Claims 1-6, 19, 24-30, 33 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for increasing growth rate, biomass, vigor, photosynthetic capacity, drought tolerance and water deprivation tolerance, does not reasonably provide enablement for increasing yield, abiotic stress tolerance and nitrogen deficiency tolerance. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.
Table 151 identifies SEQ ID Nos. 198 and 454 encoding SEQ ID NO:672 as LAB833. Table 164 shows expression of LAB833 increased dry weight, fresh weight and leaf number under drought conditions. Table 165 shows expression of LAB833 increased plot coverage, rosette area and rosette diameter under drought conditions. Table 166 shows expression of LAB833 increased relative growth rate (RGR) of plot coverage and rosette diameter under drought conditions. Table 167 shows expression of LAB833 increased fresh weight, dry weight and leaf number under normal growth conditions. Table 168 shows expression of LAB833 increased rosette diameter, plot coverage, rosette area and rosette diameter under normal growth conditions. Table 169 shows expression of LAB833 increased RGR of leaf number, plot coverage and rosette diameter. 
The claimed methods of increasing yield, abiotic stress tolerance and nitrogen deficiency tolerance are not enabled for the following reasons. 
Yield is not enabled because the scope of yield encompasses every plant part and everything a plant produces, including DNA, sugars, proteins, oils, etc., which neither Applicant nor the state of the art has been able to achieve using a single gene or protein. One skilled in the art cannot predict or reasonable correlate an increase in biomass to an increase in yield of other plant parts. Due to limited plant resources, it is possible that an increase in yield of vegetative parts (biomass) may reduce yields of non-vegetative parts, such as seeds, flowers and seed oils.
Abiotic stress tolerance encompasses stresses such as salinity, drought, water deprivation, flood, low/high temperatures, heavy metal toxicity, anaerobiosis, deficiencies of other nutrients, nutrient excess, atmospheric pollution and UV irradiation. There is no gene to date that has been shown to increase tolerance to all abiotic stresses. One skilled in the art cannot predict or reasonably correlate drought or water deprivation tolerance to tolerance to all abiotic stresses.
Nitrogen deficiency tolerance is not enabled because there is guidance or teaching in the prior art to show that drought tolerance would also result in nitrogen deficiency tolerance. Applicant has no working example of nitrogen deficiency tolerance for LAB833. Drought tolerance and nitrogen deficiency tolerance likely require complex interactions of different genes and proteins, as they affect different plant processes. It is unpredictable that LAB833 would increase nitrogen deficiency tolerance from the drought conditions or normal growth conditions shown for LAB833.
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
Remarks
7. 	No claim is allowed. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663